PETERSON, Judge.
This case began with the filing of an Anders brief, and because the brief raised an issue as to the improper assessment of costs at the sentencing hearing, we followed the procedure described in Polen v. State, 574 So.2d 269 (Fla. 5th DCA 1991), denied the public defender’s motion to withdraw, and ordered the state to file a supplemental answer brief addressing the issue of costs.
The trial court imposed a statutorily mandated cost pursuant to section 27.3455, and appellant argues that the imposition was improper in that he was not provided notice and an opportunity to be heard. Since the parties filed their briefs, the supreme court decided in State v. Beasley, 580 So.2d 139 (Fla.1991), that constructive notice of statutorily mandated costs is provided by the statute mandating the costs. Opportunity to be heard is provided at the sentencing hearing. On the authority of Beasley, then, we affirm the order imposing costs.
AFFIRMED.
DAUKSCH and GRIFFIN, JJ., concur.